Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2020 has been entered.
 
Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1 and 4-12 are deemed allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The application has been amended as follows: 
Claims
Claim 7:  	The delivery device of claim 1, 
Claim 11:  	The delivery device of claim 1, further comprising [[the]] a control device [[further]] comprising a generator mode for the activatable electric drive for the purpose of reducing the power of the oil pump.
Claims 1, 4-6, 8-10 and 12:  the claims remain as presented in the filing dated XXXXXX.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a delivery device for delivering oil from an oil sump to a lubricating oil circuit of a combustion engine or a transmission of a motor vehicle, wherein the device includes an oil pump having a first pressure stage and a second pressure stage, wherein the oil pump may be driven by either a mechanical direct drive or an activatable electric drive, and a common suction section, a first pressure stage being in fluid communication with the common suction section, and a second pressure stage being in fluid communication with the common suction section, arranged such that a portion of the oil flows from the common suction section, through the activatable electric drive to the second pressure stage, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GRANT MOUBRY/Primary Examiner, Art Unit 3747